Citation Nr: 1100522	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  04-39 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic bronchitis, (also 
claimed as breathing problems), claimed as due to exposure to 
herbicides.  

(The issue of entitlement to service connection for fibromyalgia, 
claimed as due to exposure to herbicides, discussed in a separate 
and distinct decision issued by the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1961 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In October 2007, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) so that additional records could 
be obtained and the Veteran could undergo a VA examination.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides in 
Vietnam.  

2.  The medical evidence of record does not show that the 
Veteran's chronic bronchitis is related to military service, to 
include as secondary to herbicide exposure.


CONCLUSION OF LAW

The Veteran's chronic bronchitis was not incurred in service, and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

A. Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) also made clear that such notice must inform the Veteran 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  For 
claims, as here, pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that VA 
also request that a claimant submit any evidence in his or her 
possession that might substantiate the claim, i.e., the "fourth 
element" notice.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, if VCAA notice was not provided 
prior to the initial adjudication of the claim or, if provided, 
was inadequate or incomplete, such an error can be "cured" by 
providing any necessary notice and then readjudicating the claim, 
including in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC), such that the intended purpose of 
the notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006). 

VA has satisfied its VCAA duty to notify by issuing a 
predecisional notice letter for the Veteran's chronic bronchitis 
claim in October 2002.  A November 2007 letter notified the 
Veteran of the disability rating and effective date elements of a 
service connection claim.  Dingess, 19 Vet. App. at 473.  The 
Veteran's claim was then readjudicated in the August 2009 SSOC.  

B. Duty to Assist

The Board finds that the duty to assist provisions of the VCAA 
have been met with respect to the issues on appeal.  All 
available service treatment records (STRs) have been obtained and 
associated with the Veteran's claims folder.  Further, all 
relevant treatment records adequately identified by the Veteran 
have been procured and associated with his claims folder, or a 
negative response has been recorded after an attempt to obtain 
such records.  This case was remanded in October 2007 so that 
current VA treatment records could be obtained and so the Veteran 
could be afforded a VA examination.  The RO requested additional 
records from the Birmingham VA Medical Center (VAMC) for the 
period from October 2002 to the present.  Although the Birmingham 
VAMC returned a negative response, there are VA treatment records 
from other VA facilities of record for the period from October 
2002 to November 2008.  Therefore, the RO obtained current 
records and properly documented a negative response from the 
Birmingham VAMC.  The Veteran underwent a VA examination for his 
chronic bronchitis in June 2009.  Thus, the Board is satisfied 
that there was substantial compliance with its October 2007 
remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in the 
development of his service connection claim.  Under the 
circumstances of this case, additional efforts to assist the 
Veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

II.  Entitlement to Service Connection for Chronic Bronchitis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease that 
was incurred or aggravated during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2010).  Service connection may be demonstrated either 
by showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

The Veteran has a diagnosis of mild chronic obstructive lung 
disease, and therefore has a disability for VA purposes.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran contends 
that he incurred a respiratory disorder in service, due to his 
exposure to herbicides.  For purposes of establishing service 
connection for a disability resulting from exposure to a 
herbicide agent, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam between January 
1962 and May 1975, shall be presumed to have been exposed during 
such service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the Veteran was not exposed to 
any such agent during service.  38 U.S.C.A. § 1116(f).  In this 
case, the record shows that the Veteran served in the Republic of 
Vietnam from February 1967 to February 1968.  He is therefore 
presumed to have been exposed to herbicides.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases shall be 
service-connected if the requirements of 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  The 
diseases associated with exposure to herbicides are listed in 
38 C.F.R. § 3.309(e).  Here, the Veteran has difficulty breathing 
that has been attributed to bronchitis, pharyngitis, and mild 
obstructive lung disease.  None of these disorders is a listed 
disease entity under 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442- 41,449, and 61 Fed. Reg. 57, 586-57, 589 (1996); 
Notice, 64 Fed. Reg. 59, 232- 243 (Nov. 2, 1999).  Accordingly, 
the Veteran's claimed respiratory disorder is not subject to 
presumptive service connection based on exposure to herbicides.

The United States Court of Appeals for the Federal Circuit has 
held that when a claimed disorder is not included as a 
presumptive disorder, direct service connection may nevertheless 
be established by demonstrating that the disease was in fact 
"incurred" during service by proof of direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  The Board 
will now address the theory of direct service connection.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical, or in certain circumstances, lay 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

As discussed above, the Veteran has a diagnosis of a current 
disability, thus satisfying the first element of a service 
connection claim.  Hickson, 12 Vet. App. at 253.  The Veteran's 
STRs show sporadic treatment for respiratory problems.  He 
entered service in June 1961 with a history of having had 
whooping cough.  He was treated for pharyngitis in December 1963, 
for a non-productive cough in September 1964, for an upper 
respiratory infection and pharyngitis in February 1966, and for a 
persistent cough in February 1967.  His June 1969 discharge 
examination showed no respiratory complaints.  As the Veteran was 
treated for breathing problems in service, the second element of 
a service connection claim has been met.  Hickson, 12 Vet. App. 
at 253.  The key question is the third element of a service 
connection claim: a nexus.  Id.  This element is not met, for the 
reasons discussed below.  

After he separated from service, there were no medical records of 
treatment for respiratory problems for many years.  In his August 
2002 claim, the Veteran indicated that his problems began in 
2000.  His current VA treatment records show occasional 
complaints of breathing difficulties, and he was diagnosed with 
pharyngitis in October 2001 and chronic bronchitis in June 2003.  
The Board must note the lapse of many years between his 
separation from service in 1969 and the first treatment for the 
claimed disorder.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In his November 2004 VA Form 9, the Veteran provided lay evidence 
that his breathing problems began after leaving the military, and 
that he has experienced symptoms similar to those that were 
treated in service since his discharge.  The Veteran is competent 
to describe observable symptomatology.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Although the Veteran has asserted that his 
breathing problems have been chronic since service, that 
statement is inconsistent with the information provided in his 
August 2002 claims form, where he indicated that his breathing 
problems began in the year 2000.  As a result, his inconsistent 
lay statements regarding continuity of symptomatology are 
unreliable and therefore not credible.  

In June 2009, the Veteran underwent a VA examination and 
pulmonary function test (PFT).  The examiner reviewed the 
Veteran's medical records, including his STRs.  The examiner 
noted that the Veteran was treated for pharyngitis with a low-
grade fever; viral syndromes, two of which expanded into upper 
respiratory infections; a nonproductive cough that had persisted 
for two weeks; and a "bad cough" and wheezes, felt to have been 
an upper respiratory infection.  The examiner noted that there 
was "no significance" given to the history because there was no 
evidence of an ongoing cough-like syndrome.  The examiner noted 
that in February 1967, the Veteran admitted to smoking half a 
pack of cigarettes per day, and that he had been doing so since 
age 6.  

The examiner noted that the Veteran had a PFT in January 2008 
which showed mild airway obstruction.  His June 2009 PFT showed 
mild airway obstructive defect.  The examiner opined that the 
Veteran's mild airway obstruction was "more likely than not" 
related to his 35 year pack history of smoking.  At the 
examination, the Veteran reported smoking from age 6 to 40.  He 
smoked between half a pack and one pack per day until he quit.  
The examiner concluded that the Veteran's STRs and post-service 
treatment records did not show an ongoing respiratory problem, 
with no significant ongoing cough and no diagnosis of a chronic 
respiratory condition.  Further, the examiner stated that 
although the Veteran reported exposure to herbicides, "Agent 
Orange has not been described in the medical literature as 
causing mild obstructive lung disease," and that the Veteran had 
another cause for this condition, his prior history of smoking.  
The examiner concluded that the medical problems described in the 
STRs were "for the most part due to viral illnesses and none 
represent an ongoing problem," and that herbicides were not a 
contributing factor.  The Board finds this opinion to be highly 
probative.  The examiner addressed the Veteran's in service 
treatment in a detailed manner and provided negative opinions 
regarding direct service connection and herbicide exposure.  
Rationales were provided for both of the opinions.  

There is no medical evidence of record that provides evidence in 
favor of the Veteran's claim.  When weighing the June 2009 VA 
examination and opinion against the Veteran's assertions, the VA 
opinion is more probative.  While the Veteran is competent to 
report his symptoms, his statements regarding the onset of his 
condition are not credible, for the reasons discussed above.  
Further, the Board recognizes that it is the Veteran's belief 
that his breathing problems are related to his period of military 
service and his exposure to herbicides; however, the 
determinative issue is one of causation and "medical in nature" 
requiring medical expertise the Veteran is not shown to have.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board will give more 
evidentiary weight to the report of the Veteran's June 2009 VA 
examination because it is based on the objective medical evidence 
seen in the medical records as reported on by a medical expert.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Espiritu, 2 Vet. App. at 494-95.  As a result, there is no 
evidence of a nexus between the claimed condition and the 
Veteran's period of military service.  The third element of a 
service connection claim is not met.  

The Board has also considered the doctrine of reasonable doubt.  
In this case, the evidence is not in equipoise because the June 
2009 VA examination report is more probative than the Veteran's 
lay assertions.  As the preponderance of the evidence is against 
the Veteran's claim, the doctrine is not for application. 38 
U.S.C.A. 
 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the appeal is denied.   


ORDER

Service connection for breathing problems is denied.  




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


